on rehearing.
Rothrook, J.
After filing the foregoing opinion a petition for rehearing was presented, upon which the ease has again been' submitted. We have again carefully examined the record in connection with the petition for rehearing, and are confirmed in the belief that the verdict finds sufficient support in the evidence. Certain newly discovered evidence accompanies the petition for rehearing, which, if it were proper to consider, might and probably would lead us to a different conclusion. But there is no authority for the introduction of newly discovered evidence upon appeals' to this court. The judgment of the District Court must stand affirmed. '
Adams, J., dissenting.